DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
During a telephone conversation with Attorney Brian N. Tufte (Reg. No. 38,638) on June 14, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12 and 19-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Claims 1-20 are pending per Applicant’s 06/11/2021 filing.  Claims 13-18 are withdrawn. Claims 1-12 and 19-20 are examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1- 12 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. organizing human activity using mental processes) without practical application or significantly more when the elements are considered individually and as an ordered combination. 
Step 1: Is the claimed invention to a process, machine, manufacture or composition of matter? 
Yes, the claims fall within at least one of the four categories of patent eligible subject. Claims 1- 12 and 19-20  are to a method (process).
Step 2A, prong 1:  Does the claim recite an abstract idea, law or nature, or natural phenomenon?
Yes, the claims are found to recite an abstract idea.  Specifically the abstract idea of organizing human activity using mental processes. Where certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). Where mental processes relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III) 
Claim 1 (as a representative claim) recites the following, where the limitations found to contain elements of the abstract idea are in bold italics:
1. A method of managing equipment schedules for equipment that is distributed among a plurality remote sites monitored by a multi-site Building Management System (BMS), the method comprising: 
displaying one or more screens that allow a portfolio level user to create one or more portfolio level equipment schedules; 
distributing the portfolio level equipment schedules from the multi-site BMS to one or more controllers at the remote sites; and
the one or more controllers configured to control operation of corresponding equipment at the remote sites in accordance with the portfolio level equipment schedules; 
allowing a site level user of a first remote site to change a portfolio level equipment schedule and apply the changed portfolio level equipment schedule to one or more of the controllers of the first remote site, resulting in a changed portfolio level equipment schedule; 
the one or more controllers at the first remote site to which the changed portfolio level equipment schedule was applied controlling operation of corresponding equipment at the first remote site in accordance with the changed portfolio level equipment schedule; and 
allowing the portfolio level user to override the changed portfolio level equipment schedule at the first remote site and return to the portfolio level equipment schedule.

The crux of the invention is to allowing the site or portfolio user to control the operation of equipment based on changes made to the equipment schedule.  The Office finds this to be managing personal behavior (e.g., following instructions).  Further since it is the user that manual changes or override the planned equipment schedule it is assumed that the decisions are made in the mind of the human.  Thus the invention is found to fall within the realm of abstraction.
Step 2A, prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, the claimed invention does not recite additional elements that integrate the abstract idea into a practical application.  Where a practical application is described as integrating the abstract idea by applying it, relying on it, or using the abstract idea in a manner that imposes a meaningful limit on it such that the claim is more than a drafting effort designed to monopolize it, see October 2019: Subject Matter Eligibility at p. 11.
The claim nominally recites generic computing components (i.e. display and controllers); however in the claim the generic components are used as tools to aid the user rather than to improve the functioning of the computer or method itself.  Therefore these components do not provide a practical application of the identified judicial exception. 
Further the identified judicial exception is not integrated into a practical application when the additional elements of the claim are considered. In particular, the claims recites the additional limitations see non-bold-italicized elements above.  These elements are determined to be the steps of “displaying” and “distributing”.  Where the “displaying” step  is found to be insignificant extra-solution activity; while “distributing” step is  well-understood, routine, conventional activity in the computing art.
Where 2106.05(g) MPEP states, “term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”
Where 2106.05(d)(I)(2) of the MPEP states, “A factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity. Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018). However, this does not mean that a prior art search is necessary to resolve this inquiry. Instead, examiners should rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, conventional activity in the relevant field when making the required determination. For example, in many instances, the specification of the application may indicate that additional elements are well-known or conventional. See, e.g., Intellectual Ventures v. Symantec, 838 F.3d at 1317; 120 USPQ2d at 1359 ("The written description is particularly useful in determining what is well-known or conventional"); Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (relying on specification’s description of additional elements as "well-known", "common" and "conventional"); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 614, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (Specification described additional elements as "either performing basic computer functions such as sending and receiving data, or performing functions ‘known’ in the art.").”
Step 2B: Does the claim recite additional elements that amount to significantly more than the abstract idea?
No, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As stated above the additional elements of the claim are found to be insignificant extra-solution activity and well-understood, routine, conventional activity.  When these elements are considered individually and as part of the ordered combination they are not found to amount to significantly more than the identified judicial exception.  Therefore they cannot transform the exception in to patent eligible subject matter.
These limitations do NOT offer an improvement to another technology or technical field; improvements to the functioning of the computer itself; apply the judicial exception with, or by use of, a particular machine; effect a transformation or reduction of a particular article to a different state or thing; add a specific limitation other than what is well-understood, routine and conventional in the field, or add unconventional steps that confine the claim to a particular useful application; or other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.  Therefore these additional limitations when considered individually or in combination do not provide an inventive concept that can transform the abstract idea into patent eligible subject matter.
The other independent claims recite similar limitations and are rejected for the same reasoning given above.  
The dependent claims do not further limit the claimed invention in such a way as to direct the claimed invention to statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-9, 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mairs et al (US 2007/0055757 A1)
Claim 1
Mairs teaches a method of managing equipment schedules for equipment that is distributed among a plurality remote sites monitored by a multi-site Building Management System (BMS), (Mairs abstract “methods for interacting with and customizing a dynamically extensible and automatically configurable building automation system (BAS)” and [53] “the hierarchical directory of sites or buildings. . . a dashboard display in one embodiment to present information . . . for buildings, for spaces within buildings, or for specific equipment in a building” and [91] “user may desire to determine or update scheduling information related to occupancy”) the method comprising: 
displaying one or more screens that allow a portfolio level user to create one or more portfolio level equipment schedules (Mairs [102] “Operational information 408 provides scheduling and maintenance information and user control features. For the chiller plant of page 400, chiller rotation 410, addition 412, and subtraction 414 can be scheduled, with current schedules 416 displayed on page 400. In general, schedules define relationships between objects in BAS 10, time, and/or other objects in BAS 10. A user can define or alter schedules related to an object in one embodiment of the invention” and [107] “BAS 10 provides user access at more than one level. High-level users can manage the level of access granted to other users in administration portion 226 through managing users portion 226A. Other user management options may also be available. Level access can be controlled via a user login, password, and/or other user identification processes.”); 
distributing the portfolio level equipment schedules from the multi-site BMS to one or more controllers at the remote sites (Mairs [56] “user accesses and interacts with a building automation system . . . providing multi-site management capabilities in a local or widely distributed geographic area.” [107] “Administration portion 226 of user interface 160 also includes utilities for . . . creating schedules . . . in user interface”); and
the one or more controllers configured to control operation of corresponding equipment at the remote sites in accordance with the portfolio level equipment schedules (Mairs [102] “Operational information 408 provides scheduling and maintenance information and user control features. For the chiller plant of page 400, chiller rotation 410, addition 412, and subtraction 414 can be scheduled, with current schedules 416 displayed on page 400. In general, schedules define relationships between objects in BAS 10, time, and/or other objects in BAS 10. A user can define or alter schedules related to an object in one embodiment of the invention”); 
allowing a site level user of a first remote site to change a portfolio level equipment schedule and apply the changed portfolio level equipment schedule to one or more of the controllers of the first remote site, resulting in a changed portfolio level equipment schedule (Mairs [64] “Site 110 can be an individual site, i.e., a single building, or a list of sites managed by ESE” and [119] “a user who is the manager of a particular building at a site within BAS 10 can be designated within BAS 10 to receive alarm notifications for each alarm related to that building. In another example, a site manager and each member of the electrical maintenance staff of a building can be designated to receive alarm notifications related to electrical faults in that building.”); 
the one or more controllers at the first remote site to which the changed portfolio level equipment schedule was applied controlling operation of corresponding equipment at the first remote site in accordance with the changed portfolio level equipment schedule (Mairs [102] “Operational information 408 provides scheduling and maintenance information and user control features. For the chiller plant of page 400, chiller rotation 410, addition 412, and subtraction 414 can be scheduled, with current schedules 416 displayed on page 400. In general, schedules define relationships between objects in BAS 10, time, and/or other objects in BAS 10. A user can define or alter schedules related to an object in one embodiment of the invention”, [107] “BAS 10 provides user access at more than one level. High-level users can manage the level of access granted to other users in administration portion 226 through managing users portion 226A. Other user management options may also be available. Level access can be controlled via a user login, password, and/or other user identification processes” and Fig. 8 ); and 
allowing the portfolio level user to override the changed portfolio level equipment schedule at the first remote site and return to the portfolio level equipment schedule (Mairs [92] “Special schedules may be implemented to accommodate limited run or short term changes, such as for a holiday, to accommodate maintenance or a special event, or for some other reason. Special schedules are preferably used for short term or temporary chances overriding the main schedule to prevent special schedules from being left active unintentionally”).

Claim 2
Mairs teaches all the limitations of the method of claim 1, further comprising: providing an identifier on one or more screens of the multi-site BMS that identifies to the portfolio level user that the site level user has changed the portfolio level equipment schedule (Mairs [101] and fig. 7A-8).

Claim 3
Mairs teaches all the limitations of the method of claim 1, wherein one or more of portfolio level equipment schedules begin at a time that is in the future relative to when the corresponding portfolio level equipment schedules was created (Mairs [92] where next event scheduled is akin to a future schedule.).

Claim 7
Mairs teaches all the limitations of the method of claim 1, wherein the equipment at one or more of the remote sites comprises indoor lighting equipment and/or outdoor lighting equipment (Mairs [3] and claim 16).

Claim 8
Mairs teaches all the limitations of the method of claim 1, wherein the equipment at one or more of the remote sites comprises heating, ventilating and air conditioning (HVAC) equipment (Mairs [56], [69-70] and [94]).

Claim 9
Mairs teaches all the limitations of the method of claim 1, wherein the equipment at one or more of the remote sites comprises security equipment (Mairs [3] and claim 16).

Claim 11
Mairs teaches all the limitations of the method of claim 1, wherein at least some of the portfolio level equipment schedules comprise a holiday schedule and/or a special event schedule (Mairs [89] and [92])

Claim 19
Mairs teaches all a method of creating equipment schedules for equipment distributed at a plurality of remote locations (Mairs abstract, [53], and [91]), the method comprising: 
displaying one or more screens that allow a user at a supervisory level to create one or more master equipment schedules (Mairs [92] where main scheduler is the equivalent of the claimed master schedules); 
saving the master equipment schedules in a cloud-based server (Maris fig. 1); 
providing the master equipment schedules from the cloud-based server to one or more controllers at one or more of the remote locations, the one or more controllers at the one or more remote locations configured to control operation of equipment at the one or more remote locations in accordance with the master equipment schedules (Mairs [92] and [107]); 
saving one or more of the master equipment schedules at the one or more remote locations as local equipment schedules (Maris fig. 1); 
operating the equipment at the one or more remote locations in accordance with the local equipment schedules (Maris [8] and [63]); 
allowing someone responsible for a remote location to customize one or more of the local equipment schedules for that remote location, resulting in one or more customized local equipment schedules (Maris [53] and [111]); and 
allowing someone at the supervisory level to override one or more of the customized local equipment schedules and return to one or more non-customized local equipment schedule (Maris [92]).

Claim 20
Mairs teaches all the limitations of the method of claim 19, further comprising displaying a screen that identifies to a user at the supervisory level the customized local equipment schedules at each of two or more of the remote locations (Maris [106] where administrator is the equivalent of the claimed supervisor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mairs et al (US 2007/0055757 A1) in view of Harrod et al (US 2010/0070089 A1)

Claim 4
Mairs teaches all the limitations of the method of claim 1,  Mairs further teaches for example control of the HVAC (Mairs [56]), but does not expressly teach the following limitations that are taught by Harrod in an analogous art wherein one or more of the portfolio level equipment schedules include equipment ON times and equipment OFF times (Harrod [126-127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mairs the one or more of the portfolio level equipment schedules include equipment ON times and equipment OFF times as taught by Harrod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 5
Mairs teaches all the limitations of the method of claim 4, Mairs further teaches for example control of the HVAC (Mairs [56]), but does not expressly teach the following limitations that are taught by Harrod in an analogous art wherein displaying one or more screens that allow the portfolio level user to create one or more portfolio level equipment schedules comprises displaying a screen that includes one or more days and allows the portfolio level user to interact with the screen to create the equipment ON times and the equipment OFF times (Harrod [126-127]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mairs the displaying one or more screens that allow the portfolio level user to create one or more portfolio level equipment schedules comprises displaying a screen that includes one or more days and allows the portfolio level user to interact with the screen to create the equipment ON times and the equipment OFF times as taught by Harrod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 6
Mairs teaches all the limitations of the method of claim 5, Mairs further teaches for example control of the HVAC (Mairs [56]), but does not expressly teach the following limitations that are taught by Harrod in an analogous art wherein interacting with the screen comprises grabbing an equipment ON time icon and/or an equipment OFF time icon and moving the icon to adjust the corresponding equipment ON time and/or the equipment OFF time (Harrod [75], [118], and fig. 7 and 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mairs the interacting with the screen comprises grabbing an equipment ON time icon and/or an equipment OFF time icon and moving the icon to adjust the corresponding equipment ON time and/or the equipment OFF time as taught by Harrod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10
Mairs teaches all the limitations of the method of claim 1, further teach custom schedules (Mairs [92]), but Mairs does not expressly teach the following limitation that is taught in an analogous art by Harrod wherein at least some of the portfolio level equipment schedules comprise a weekly schedule (Harrod [100]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mairs the at least some of the portfolio level equipment schedules comprise a weekly schedule as taught by Harrod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
Mairs teaches all the limitations of the method of claim 1, further teach custom schedules (Mairs [92]), but Mairs does not expressly teach the following limitation that is taught in an analogous art by Harrod wherein allowing a portfolio level user to create one or more portfolio level equipment schedules comprises creating different schedules on a calendar that have differing start dates and end dates (Harrod abstract, [7] and [103]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Mairs the allowing a portfolio level user to create one or more portfolio level equipment schedules comprises creating different schedules on a calendar that have differing start dates and end dates as taught by Harrod since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Budike (US 7,346,433 B2) teaches energy control system for managing utility operation parameters, including a plurality of utility devices, at least one control module connected to at least one of the utility devices; a data processing module connected to the at least one control module via a wireless communications link; and a wireless internet control center connected to the at least one control module via the data processing module and arranged to operate a plurality of utility operation applications.
Hsieh (US 2014/0040998 A1) teaches systems, methods, and devices for providing an operational dashboard are described herein. One method includes receiving operational data associated with a system, receiving credentials associated with a user of a user device including a number of display elements configurable by the user, and determining a particular portion of the operational data to provide to the user via the display elements of the user device based, at least in part, on the credentials. 
Verberkt et al (US 9,497,832)  teaches Interactive System Productivity Facility (ISPF) based central monitoring and management dashboard. Manager module 110 may also provide interactive user interfaces for various features such as the visualization of current lighting or other environmental statuses in system 100A, visualization of occupancy information at various levels of granularity, visualization of energy consumption information at various levels of granularity, visualization of alarms. Additionally, manager module 110 may receive personal control commands (e.g. related to light level and temperature) from smart phone applications and translate such commands into lighting control or HVAC control commands, manage system-wide lighting control, and manage scheduling of tasks.
Woodford et al (US 2019/0310663 A1) teaches  automating the daily start-up in the above industry for boilers, washers, dryers, dry cleaning machines, air compressors and finishing equipment, the electronic control device with its inbuilt options, can schedule different starting times, manually override each piece of equipment, start and stop different equipment, clean up of equipment using blowing down and draining of equipment, etc. The present system employing the electronic control device allows the workflow and processing time of a facility to become efficient and easy to control and configure with varying demands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/           Primary Examiner, Art Unit 3623